UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4463



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TAWYNE DYONNE AUSTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-02-885)


Submitted:   November 6, 2003          Decided:     November 20, 2003


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Kevin Frank McDonald, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tawyne Dyonne Austin was convicted after a jury trial of

marriage fraud.   The district court sentenced her to twenty-one

months’ imprisonment.   On appeal, Austin’s counsel has filed a

brief in accordance with Anders v. California, 386 U.S. 738 (1967),

challenging the sufficiency of the evidence, but stating that, in

his view, there are no meritorious issues for appeal.      Austin has

filed a pro se supplemental brief, also contending that there was

insufficient evidence to support her conviction.

     Our review of the record leads us to conclude that the

evidence was sufficient. See Glasser v. United States, 315 U.S. 60,

80 (1942) (standard of review).       To the extent Austin challenges

the credibility of the Government’s witnesses, “we do not review

the credibility of the witnesses and assume that the jury resolved

all contradictions in the testimony in favor of the government.”

United States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002).

     As required by Anders, we have examined the entire record and

find no meritorious issues for appeal.        Accordingly, we affirm

Austin’s conviction and sentence. This court requires that counsel

inform his client, in writing, of her right to petition the Supreme

Court of the United States for further review.         If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.      Counsel’s motion must


                                  2
state that a copy thereof was served on the client.    We dispense

with oral argument, because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3